Citation Nr: 0706001	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for gouty arthritis.  

(The issues of whether new and material evidence has been 
received to reopen a previously denied claims of entitlement 
to service connection for hiatal hernia, and of entitlement 
to service connection for a disability manifested by stomach 
problems (other than a hiatal hernia), including gastritis, 
will the subjects of a separate decision by the Board of 
Veterans' Appeals). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

As a procedural matter, in September 1992 and later in June 
1996, the veteran submitted statements requesting that his 
claim for entitlement to service connection for gouty 
arthritis be reopened.  By a rating decision dated in 
February 1997, the RO confirmed the prior denial of the claim 
by finding that the record evidence did not show that the 
condition was incurred in service or continuously treated 
since the veteran's separation from service.  The veteran 
submitted a statement in March 1997, expressing disagreement 
with the adverse determination in the February 1997 rating 
decision.  Later that month, in March 1997, the RO sent the 
veteran a letter asking that he clarify the issues being 
appealed, see 38 C.F.R. § 19.26 (1997), to which the veteran 
did not respond.  The record indicates that the RO took no 
further action to process the appeal initiated by the March 
1997 notice of disagreement, and in effect withdrew the 
veteran's appeal.

Notably, however, the governing regulation in effect in 1997 
provided no authority for the RO to treat the veteran's March 
1997 notice of disagreement as having been withdrawn.  
Instead, if the RO questioned the adequacy of the veteran's 
March 1997 notice of disagreement, the procedures for an 
administrative appeal were to be followed.  38 C.F.R. § 19.27 
(1997).  And, if the veteran or his representative protested 
such a determination as to the adequacy of the notice of 
disagreement, the due process rubric of 38 C.F.R. § 19.28 
(1997) required that the veteran be furnished a Statement of 
the Case.  Neither was done in this case.

As a result, the Board construes the veteran's March 1997 
statement, for purposes of this appeal, as a valid notice of 
disagreement with respect to the February 1997 rating 
decision.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993).  In August 2002, the RO furnished the veteran a 
Statement of the Case that contained a summary of the 
evidence dating from 1982 and relating to the issue on 
appeal, a summary of the applicable laws and regulations, and 
the reasons for the determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2002 & 
2006).  The RO received the veteran's Substantive Appeal (VA 
Form 9) in September 2002.  38 U.S.C.A. § 7105 (West 2002).

During the course of the appeal, the jurisdiction of the case 
was transferred to the RO in Providence, Rhode Island.  In 
June 2004 and November 2005, the Board remanded the appeal 
for further development.  

In November 2005, the Board entered a decision which, in 
part, denied the claim as to whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for gouty arthritis.  For due process 
reasons, that decision is being vacated in a separate 
decision.  As a result, the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for gouty arthritis is 
addressed below.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for gouty arthritis in May 1984.  This decision is 
final.  

2.  Evidence submitted since the May 1984 Board decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1984 Board decision wherein 
the Board denied entitlement to service connection for gouty 
arthritis is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(1997 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The VCAA requires, in the context of a request to reopen a 
previously disallowed claim, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran must also be notified of 
what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VA satisfied this duty by means of letters to the veteran 
from the RO dated in June 2004 and November 2005.  In these 
letters, the veteran was informed of what constituted both 
"new and material" evidence to reopen the previously denied 
claim for service connection for gouty arthritis.  He was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim, as 
well as the types of evidence VA would assist him in 
obtaining.  He was informed to submit any relevant evidence 
in his possession.  In short, the discussion contained in 
these letters furnished the veteran notice of the basis for 
the previous denial of the claim of entitlement to service 
connection - that the evidence did not show a current 
relationship between any current diagnosis of gouty arthritis 
and his period of military service; and notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in June 2004 and November 
2005 which included discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  There is no indication that 
the disposition of his claims would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in April 2006.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  The evidence of record is sufficient to 
make a decision without obtaining additional VA examinations 
or opinions.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and material

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1100 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005).  Specifically, under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Entitlement to service connection for gouty arthritis was 
first denied by the RO in 1982.  The veteran subsequently 
attempted to reopen the claim and it was denied by the Board 
in May 1984.  The veteran is again attempting to reopen this 
claim.  The evidence of record at the time of the May 1984 
Board decision included the veteran's service medical 
records, VA and non-VA medical treatment records, and 
statements made by and on behalf of the veteran in support of 
his claim.  

In essence, the evidence showed that the veteran developed 
gouty arthritis many years after separation from service, and 
there was no evidence linking it to service.  The Board 
denied the claim in May 1984, and the veteran did not appeal 
the decision to the Court.  Thus, the Board's May 1984 
decision is final.  38 U.S.C.A. § 7104(b).  

As a result, the evidence needed to reopen the claim is 
evidence that shows that his gouty arthritis had its onset 
during service or within one year thereafter, or that it is 
related to service.  

The evidence added to the record since the Board's May 1984 
rating decision consists of numerous VA treatment notes.  
Relevant notes are highlighted below.

A VA examination report from October 1985 which shows 
diagnoses of osteoarthritis of the cervical and thoracic 
spine.  Additional impressions included cervical spinal 
stenosis manifested by symptoms of impingement producing a 
burning pain, paresthesias and weakness and Raynaud's 
syndrome secondary to the above.  

A February 1986 treatment note reflects that degenerative 
joint disease complaints are stable.

A May 1986 treatment note reflects complaints of gout.

A September 1986 medical certificate reflects complaints of 
gout with right big toe pain, and an assessment of gout.

Statements dated in September 1996 by the veteran's father 
and his sister attesting to the fact that the veteran had 
been diagnosed with gout by more than one doctor.  

An October 1997 treatment note reflects complaints of a 
sudden onset of right shoulder pain.

A November 1998 treatment note reflects complaints of 
arthralgias and impressions of degenerative joint disease, 
especially of the shoulders and cervical spine, and gout.

A February 1999 treatment note reflects impressions of 
degenerative joint disease of the shoulders/neck and gout.

A November 2000 treatment note reflects spinal stenosis of 
the lumbar described as gouty arthritis.

In sum, the evidence merely shows that the veteran received 
treatment for gout, gouty arthritis, and degenerative joint 
disease many years after separation from service.  In this 
regard, the evidence is either cumulative or redundant of 
evidence previously of record.  The evidence does not tend to 
show that the veteran had gouty arthritis in service or 
within one year thereafter, or that gouty arthritis is 
related to service.  Thus, the Board concludes that the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Board must find that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for gouty 
arthritis.

While the veteran's statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case are repetitive of previous statements 
made which were previously considered by the Board in 1984, 
and are therefore not new.  Moreover, the veteran and members 
of his family, as lay persons without medical training or 
expertise, are not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  Accordingly, in addition to 
not being new, the veteran's statements, as well as those by 
his father and sister, are not material to the issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Additional treatment records added to the claims file 
subsequent to the Board's denial in May 1984 do not establish 
a nexus between current gouty arthritis and period of 
service.  This evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for gouty 
arthritis since the May 1984 Board decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the May 1984 denial of service connection for gouty 
arthritis is not new and material, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 20.1100.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for gouty arthritis.  The appeal 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


